In re Royot, Nathalie; Marty, Vero-nique; Moguen, Celine; Jarry, Guill-aume; — Plaintiffs); Applying for Permission to Take Bar Examination.
Not considered. As to petitioners Na-thalie Royot, Veronique Marty, and Celine Moguen, there has been no showing that their qualifications for admission have changed since this Court denied their prior applications. In the absence of such a showing, this Court will not consider a new application from these petitioners. As to *428petitioner Guillaume Jarry, the application is premature, as there is no indication petitioner has applied for admission to the Committee on Bar Admissions. See Supreme Court Rule XVII.